DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 8, 14, 16, 18, 19 and 22 are objected to because of the following informalities:
Claim 8 – Please place a semi-colon after the phrase “A resonance electro/optical device.”
Claims 14, 16, 18, and 19 – Please place the word “and” between the last two claim elements.
Claim 22 – The Claim ends with “a common receiver for multiple sensors cells array.”  This language is awkward and should be changed.  Suggested language would be “a common receiver for multiple sensors from an array of cells.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the term “the remote computed station,” which lacks antecedent basis.  Was Claim 7 meant to depend from Claim 6?
	Claim 9 recites the phrase “the resistivity of the sensors.”  This phrase lacks antecedent basis.
	Claim 24 recites the phrase “the plasmonic and/or photonic waves.”  This phrase lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-15, 18, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tedeschi et al. (US 20170365531 A1)[hereinafter “Tedeschi”].
Regarding Claim 1, Tedeschi discloses a system for the detection of defect occurrence and location in a fabrication process tool [Paragraph [0012] – “FIG. 2 is an illustration of a particle monitoring device, in accordance with an embodiment.”See Fig. 21.], comprising:
a. an inspection wafer comprising a plurality of sensors and a power source, the inspection wafer configured to be inserted into the fabrication process tool and to inspect the fabrication process tool while traveling along a path therein [Paragraph [0044] – “Referring to FIG. 2, an illustration of a particle monitoring device is shown in accordance with an embodiment. Particle monitoring device 200 may be configured to be moved between chambers, e.g., buffer chamber 108 and/or process chambers 114, of wafer processing tool 102. For example, particle monitoring device 200 may include a wafer substrate 202 having an overall form factor and/or a same material and shape as a semiconductor wafer. That is, wafer substrate 202 may be at least partially composed of a semiconductor material, e.g., a crystalline silicon material.”Paragraph [0045] – “Particle monitoring device 200 may include several micro sensors mounted on support surface 204 at predetermined locations. The micro sensors may be one or more of the micro sensor types described below. In an embodiment, the micro sensors are capacitive micro sensors 210. For example, numerous capacitive micro sensors 210, e.g., thousands to millions of capacitive micro sensors 210, may be built on support surface 204. Each capacitive micro sensor 210 may have a known location. For example, a first capacitive micro sensor 212 may be located at a first location, and a second capacitive micro sensor 214 may be located at a second location. The second location may have a known position relative to the first location, or relative to some other reference point on particle monitoring device 200.”Paragraph [0051] – “For example, electronic circuitry 218 may include a power source 304, e.g., a thin-film battery.”Paragraph [0150] – “The methods described, which use capacitive micro sensors 210 to monitor and/or control wafer fabrication process are illustrative and not exhaustive. More particularly, other methods may incorporate the detection of particles, deposition/etch rates, etc., using capacitive micro sensor 210 to measure and control aspects of a wafer fabrication process performed by wafer processing tool 102. Referring now to FIG. 21, by way of example, an illustration of a flowchart representing operations in a method of determining a source of a particle in a wafer processing tool 102 is illustrated in accordance with an embodiment. At operation 2102, particle monitoring device 200 is moved from a first chamber of wafer processing tool 102, e.g., buffer chamber 108, to a second chamber of wafer processing tool 102, e.g., processing chamber 114.”]; and
Paragraph [0153] – “At operation 2108, the corresponding signal is used by processor 508 to record information about the particle event in response to detecting the change of the capacitance.”], and (ii) using location data of the at least one sensor and a time of detection of a defect, calculate a location of the defect on the inspection wafer [Paragraph [0153] – “For example, processor 508 may record the predetermined location of micro sensor on support surface 204. Accordingly, the precise location where particle interacts with particle monitoring device 200 may be recorded. Processor 508 may record the time value output by clock 504. Accordingly, the precise time when particle interacts with particle monitoring device 200 may be recorded.”], a location of the defect formation along the path traveled by the inspection wafer [Paragraph [0154] – “At operation 2110, the recorded information may be used to determine a source of particle. For example, the recorded predetermined location of capacitive micro sensor 210 that received the particle and/or the recorded time value corresponding to the particle event may be used to determine the component and/or the process operation performed by wafer processing tool 102 that led to the particle contamination.”], and a physical characteristic of the defect [Particle capacitance detected by capacitive micro sensor 210.], wherein the calculating includes at least one of:
i. comparing between data received from one of the sensors at different times during the inspection of the fabrication process tool [Paragraph [0155] – “In an embodiment, the recorded time value acts as a timestamp that can be synchronized with a log file of wafer processing tool 102. For example, wafer processing tool 102 may maintain a log file indicating a time at which every process operation begins and/or ends. Thus, by comparing the time value output by clock 504 (when the particle is detected by capacitive micro sensor 210) to the log file, a process operation concurrent with the particle event may be determined. By way of example, if the time value output indicates that the particle event occurred 5 minutes into the wafer fabrication process, and the system log file indicates that a slit valve door of load lock 112 was opened at the 5 minute mark, it may be reasonably concluded that the slit valve door, and/or the action of opening load lock 112, is a source contributing to particle being ejected toward particle monitoring device 200.”Paragraph [0157] – “The information about particle contamination may be continuously logged during the wafer fabrication process, and thus, the information may be made available for analysis in real-time or in near real-time.”], and
ii. comparing between data received from a first one of the sensors and data received from a second one of the sensors during the inspection of the fabrication process tool.

Regarding Claim 2, Tedeschi discloses that the system is adapted to detect presence of a particle in the fabrication process [Paragraph [0157] – “The information about particle contamination may be continuously logged during the wafer fabrication process, and thus, the information may be made available for analysis in real-time or in near real-time.”].

Claim 3, Tedeschi discloses that the system is adapted to detect presence of a particle selected from the group comprising:
dielectric particles;
metallic particles;
semi-conducting particles;
particles originating from within the process tool [Paragraph [0150] – “The methods described, which use capacitive micro sensors 210 to monitor and/or control wafer fabrication process are illustrative and not exhaustive. More particularly, other methods may incorporate the detection of particles, deposition/etch rates, etc., using capacitive micro sensor 210 to measure and control aspects of a wafer fabrication process performed by wafer processing tool 102. Referring now to FIG. 21, by way of example, an illustration of a flowchart representing operations in a method of determining a source of a particle in a wafer processing tool 102 is illustrated in accordance with an embodiment. At operation 2102, particle monitoring device 200 is moved from a first chamber of wafer processing tool 102, e.g., buffer chamber 108, to a second chamber of wafer processing tool 102, e.g., processing chamber 114.”];
particles originating from materials flowing inside the tool; and
particles originating from outside the process tool.

Regarding Claim 4, Tedeschi discloses that the inspection wafer further comprises one or more transmitters configured to transmit signals such that the sensors are able to detect changes in one or more properties of the signals that occur as a result of a defect [Paragraph [0101] – “Referring to FIG. 13, a schematic illustration of an optical sensor type of micro sensor of a wafer processing system is shown in accordance with an embodiment. In an embodiment, one or more micro sensors of wafer processing tool 102 include an optical sensor 1300. Optical sensor 1300 may be a Micro-Opto-Electro-Mechanical Systems (MOEMS) as is known in the art, and may be formed directly on a substrate using known semiconductor processing operations. A description of the complexity and variety of MOEMS is not described here in favor of a simplified description for the purpose of brevity and ease of understanding. Optical sensor 1300 may include several micro mirrors or lenses distributed across the sensor surface (not shown) of the substrate. Without going into great detail, optical sensor 1300 may include an optical path 1302 emanating from a light source 1304. Optical path 1302 may be between light source 1304 and a light detector 1306.”].

Regarding Claim 5, Tedeschi discloses that the inspection wafer further comprises a logic device, a processing element and a memory device, wherein the logic device samples outputs of the sensors, the processing element processes the sampled sensor's output and stores the processed data on the memory device [Paragraph [0052] – “For example, electronic circuitry 218, e.g., control electronics such as a processor, a memory, or communication electronics, may be built into top layer 306 of wafer substrate 202.”].

Regarding Claim 6, Tedeschi discloses that the processing unit is a computed station remote from the inspection wafer [Paragraph [0157] – “The information about particle contamination may be continuously logged during the wafer fabrication process, and thus, the information may be made available for analysis in real-time or in near real-time. That is, particle monitoring device 200 may be connected wirelessly to other machines in a network 2014 using a wireless network interface device 506 to monitor and analyze particle contamination data using a computer system 104 remotely situated from particle monitoring device 200 in real-time.”].

Regarding Claim 7, Tedeschi discloses that the inspection wafer further comprises communication elements configured to transmit data to the remote computed station [Paragraph [0157] – “The information about particle contamination may be continuously logged during the wafer fabrication process, and thus, the information may be made available for analysis in real-time or in near real-time. That is, particle monitoring device 200 may be connected wirelessly to other machines in a network 2014 using a wireless network interface device 506 to monitor and analyze particle contamination data using a computer system 104 remotely situated from particle monitoring device 200 in real-time.”].

Regarding Claim 8, Tedeschi discloses that the sensors are selected from a list comprising the following:
one or more electrical capacitor sensors [Paragraph [0045] – “In an embodiment, the micro sensors are capacitive micro sensors 210.”];
one or more electrical resistance sensors;
one or more photocathodes;
one or more photo detector sensors;

one or more capacitors micro machined ultrasonic transducer;
one or more oscillator devices configured to measure energy or mass changes;
A resonance electro/optical device;
one or more pressure sensors;
one or more temperature sensors; or
a combination of two or more of the above.

Regarding Claim 10, Tedeschi discloses that the sensors comprise piezoelectric materials and piezoelectric components [Paragraph [0095] – “Micro-resonator sensor 1100 may be a suitable resonant mass sensor, such as a Quartz Crystal Microbalance (QCM), Surface Acoustic Wave (SAW), or Film Bulk Acoustic Resonators (FBAR), which all quantify the cumulative mass 1102 of airborne particles deposited on their surfaces.”].

Regarding Claim 11, Tedeschi discloses that one or more of the sensors comprise a dielectric waveguide in contact with a metallic layer [Paragraph [0101] – “Referring to FIG. 13, a schematic illustration of an optical sensor type of micro sensor of a wafer processing system is shown in accordance with an embodiment. In an embodiment, one or more micro sensors of wafer processing tool 102 include an optical sensor 1300. Optical sensor 1300 may be a Micro-Opto-Electro-Mechanical Systems (MOEMS) as is known in the art, and may be formed directly on a substrate using known semiconductor processing operations. A description of the complexity and variety of MOEMS is not described here in favor of a simplified description for the purpose of brevity and ease of understanding. Optical sensor 1300 may include several micro mirrors or lenses distributed across the sensor surface (not shown) of the substrate. Without going into great detail, optical sensor 1300 may include an optical path 1302 emanating from a light source 1304. Optical path 1302 may be between light source 1304 and a light detector 1306.”] or a metallic pattern suitable to generate a Plasmonic reaction.

Regarding Claim 12, Tedeschi discloses that the one or more transmitters are selected from a list comprising the following:
one or more light emitting devices [Paragraph [0101] – “Referring to FIG. 13, a schematic illustration of an optical sensor type of micro sensor of a wafer processing system is shown in accordance with an embodiment. In an embodiment, one or more micro sensors of wafer processing tool 102 include an optical sensor 1300. Optical sensor 1300 may be a Micro-Opto-Electro-Mechanical Systems (MOEMS) as is known in the art, and may be formed directly on a substrate using known semiconductor processing operations. A description of the complexity and variety of MOEMS is not described here in favor of a simplified description for the purpose of brevity and ease of understanding. Optical sensor 1300 may include several micro mirrors or lenses distributed across the sensor surface (not shown) of the substrate. Without going into great detail, optical sensor 1300 may include an optical path 1302 emanating from a light source 1304. Optical path 1302 may be between light source 1304 and a light detector 1306.”];

one or more ultrasonic source; or
a combination of two or more of the above.

Regarding Claim 13, Tedeschi discloses that an object and/or a particle on a surface of the inspection wafer is detected by back scatter technique [Paragraph [0101] – “In an embodiment, when particle passes through optical sensor 1300, light from light source 1304 is reflected along a different optical path 1302 toward another light detector 1306.”].

Regarding Claim 14, Tedeschi discloses that the physical characteristics are selected from the group of:
Size;
Shape;
Mass;
Conductivity; and
capacitance [Paragraph [0045] – “In an embodiment, the micro sensors are capacitive micro sensors 210.”].

Regarding Claim 15, Tedeschi discloses a protective layer, for protecting a wafer from wafer-modifying processes [Paragraph [0051] – “In an embodiment, wafer substrate 202 is structured to protect electronic circuitry 218 of particle monitoring device 200 from attack by a plasma in wafer processing tool 102. As such, wafer substrate 202 may include electronic circuitry 218 sandwiched between a top layer 306 and a bottom layer 308.”].

Regarding Claim 18, Tedeschi discloses that the power supply is selected from the group of:
A monolithic power supply;
a hybrid power supply;
a capacitor; and
a battery [Paragraph [0051] – “For example, electronic circuitry 218 may include a power source 304, e.g., a thin-film battery.”].

Regarding Claim 22, Tedeschi discloses that processing and memory resources are reduced using a common receiver for multiple sensors cells array [Fig. 2 – electronic circuitry 218].

Regarding Claim 23, Tedeschi discloses that a minimal emittance signal is provided to the receiver under normal conditions, when there is no presence of a defect [Paragraph [0152] – “When capacitive micro sensor 210 (or electronic circuitry 218 connected to capacitive micro sensor 210) detects a change in the capacitance, a corresponding signal is provided.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tedeschi et al. (US 20170365531 A1)[hereinafter “Tedeschi”] and Jamison et al. (US 6015459 A)[hereinafter “Jamison”].
Regarding Claim 9, Tedeschi fails to disclose that the resistivity of the sensors is measured according to Van Der Pauw resistivity method.  However, Jamison discloses this method was a known manner of evaluating semiconductors [See Column 10 lines 4-28].  It would havce been obvious to use such a method in order to evaluate whether or not defects are present in the wafer and/or sensors.

	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tedeschi et al. (US 20170365531 A1)[hereinafter “Tedeschi”] and Renken et al. (US 20040225462 A1) [hereinafter “Renken”].
Regarding Claim 16, Tedeschi fails to disclose a docking station for: charging the power source; wafer cleaning; wafer re-coating.  However, Renken discloses a recharging docking station [Paragraph [0011] – “A handling system provides a docking station or base for a PCMD. The PCMD exchanges data with an electronics module when it is docked in the handling system and also receives power from the electronics module.”].  It would have been obvious to provide such a docking station so that the wafer could be recharged and/or maintained.

	Claims 17 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tedeschi et al. (US 20170365531 A1)[hereinafter “Tedeschi”] and Chou et al. (US 20150068599 A1)[hereinafter “Chou”].
Regarding Claim 17, although Tedeschi discloses that its teachings can be applied to solar cells [Paragraph [0037] – “More particularly, although the wafer processing systems and methods are described with respect to wafer processing for the fabrication of integrated circuits, the devices and methods may also be adapted for use in other technologies, such as displays in the electronics industry and/or photovoltaic cells in the solar industry.”] and the sensors can take the form of optical sensors [Paragraph [0101] – “Referring to FIG. 13, a schematic illustration of an optical sensor type of micro sensor of a wafer processing system is shown in accordance with an embodiment. In an embodiment, one or more micro sensors of wafer processing tool 102 include an optical sensor 1300. Optical sensor 1300 may be a Micro-Opto-Electro-Mechanical Systems (MOEMS) as is known in the art, and may be formed directly on a substrate using known semiconductor processing operations. A description of the complexity and variety of MOEMS is not described here in favor of a simplified description for the purpose of brevity and ease of understanding. Optical sensor 1300 may include several micro mirrors or lenses distributed across the sensor surface (not shown) of the substrate. Without going into great detail, optical sensor 1300 may include an optical path 1302 emanating from a light source 1304. Optical path 1302 may be between light source 1304 and a light detector 1306.”], Tedeshi fails to disclose that the protective layer is one that is made of plasmonic metamaterial.  However, Chou discloses that such devices (solar cells, optical sensors) are known to be made from plasmonic metamaterial [Paragraph [0007] – “Several methods have been developed to produce selective absorbers. For example, metal-based selective absorbers can have a tailored absorption spectrum. One dimensional metal dielectric stacks have demonstrated promising solar absorbing properties but tend to be unstable at temperatures greater than 600.degree. C. Two-dimensional metallic air photonic crystals (MAPhC) can selectively absorb light in the near-IR via cavity modes and withstand high temperatures greater than 600.degree. C.; however, their acceptance angle is limited to .+-.30.degree. and the absorption in the visible spectrum is limited due to diffraction. Metamaterial and plasmonic based absorbers have demonstrated wide angle absorption due to their sub-wavelength periodic structures[.]”].  It would have been obvious to apply the teachings of Tedeschi to such devices in order to determine whether or not defects are present during the manufacturing process.

Regarding Claim 24, the combination of Tedeschi and Chou would disclose that minimal emittance is achieved by a plasmonic/non-plasmonic grating structure on top of a wave-guide, to create destructive interferences of the plasmonic and/or photonic waves [Abstract of Chou – “A metallic-dielectric photonic crystal is formed with a periodic structure defining a plurality of resonant cavities to selectively absorb incident radiation. A metal layer is deposited on the inner surfaces of the resonant cavities and a dielectric material fills inside the resonant cavities. This photonic crystal can be used to selectively absorb broadband solar radiation and then reemit absorbed radiation in a wavelength band that matches the absorption band of a photovoltaic cell. The photonic crystal can be fabricated by patterning a sacrificial layer with a plurality of holes, into which is deposited a supporting material.”Paragraph [0007] of Chou – “Several methods have been developed to produce selective absorbers. For example, metal-based selective absorbers can have a tailored absorption spectrum. One dimensional metal dielectric stacks have demonstrated promising solar absorbing properties but tend to be unstable at temperatures greater than 600.degree. C. Two-dimensional metallic air photonic crystals (MAPhC) can selectively absorb light in the near-IR via cavity modes and withstand high temperatures greater than 600.degree. C.; however, their acceptance angle is limited to .+-.30.degree. and the absorption in the visible spectrum is limited due to diffraction. Metamaterial and plasmonic based absorbers have demonstrated wide angle absorption due to their sub-wavelength periodic structures[.]”].

	Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tedeschi et al. (US 20170365531 A1)[hereinafter “Tedeschi”] and Ptasinski et al. (US 20160147014 A1)[hereinafter “Ptasinski”].
Regarding Claim 19, although Tedeschi discloses that the sensors can be resonance sensors [Paragraph [0095]], Tedeschi fails to disclose that the optical sensors are selected from the group of:
Optical resonators;
micro-ring resonators; and
photonic crystal structure resonators.
	However, Ptasinski teaches the use of such resonators for detecting analytes in a sensing medium [See Abstract and Paragraph [0020]].  It would have been obvious to use such resonators as the resonator of Tedeschi in order to sense the introduction of particles that cause wafer defects.

Claim 20, the combination of Tedeschi and Ptasinski would disclose that the resonance wavelength is affected by the presence of a defect [Paragraph [0025] of Ptasinski – “FIG. 4 shows one example of a sensor—a triple embedded ring photonic sensor device 300. In this depiction, the central resonator is exposed to the surrounding medium, which will cause a refractive index change from analytes in the medium. The corresponding change in refractive index will result in a shift in the filter wavelength. Detection of changes in filter wavelength can be done by measuring intensity changes of the designed wavelength or by differential spectral measurement with a companion resonator.”].

Regarding Claim 21, the combination of Tedeschi and Ptasinski would disclose that the resonance wavelength is detected by change of amplitude in a wavelength-specific detector/transmitter [Paragraph [0025] of Ptasinski – “FIG. 4 shows one example of a sensor—a triple embedded ring photonic sensor device 300. In this depiction, the central resonator is exposed to the surrounding medium, which will cause a refractive index change from analytes in the medium. The corresponding change in refractive index will result in a shift in the filter wavelength. Detection of changes in filter wavelength can be done by measuring intensity changes of the designed wavelength or by differential spectral measurement with a companion resonator.”].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20080239314 A1 – Substrate-like Particle Sensor
US 20040153279 A1 – Method And Apparatus For Monitoring Integrated Circuit Fabrication
US 7528944 B2 – Methods And Systems For Detecting Pinholes In A Film Formed On A Wafer Or For Monitoring A Thermal Process Tool

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865